Decision
On April 29, 1998, the defendant was sentenced twenty (20) years in the Montana State Prison, plus an additional ten (10) years for the use of a dangerous weapon during the commission of the offense of Aggravated Assault, a felony, to be served consecutively. The ten (10) year sentence for the use of a dangerous weapon was suspended. The defendant is ineligible for parole for the first ten (10) years of this sentence.
On May 17, 2001, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present, however, his court appointed counsel, Larry Mansch, failed to appear at the hearing. The defendant was *35advised of his right to be represented by counsel. The state was not represented.
DATED this 30th day of May, 2001.
Done in open Court this 17th day of May, 2001.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed without counsel.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued to the next meeting of the Sentence Review Board, currently scheduled for July 19 and 20, 2001, thus allowing the defendant an opportunity to consult with Larry Mansch or some other designated attorney from the Missoula County Public Defender's Office, prior to his hearing.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. David Cybulski and Member, Hon. Katherine R. Curtis.